THE COURT.
For the reasons stated in the opinion this day filed in Civil No. 5927 (ante, p. 587 [76 Pac. (2d) 167]), the orders of the trial court sustaining demurrers to the plaintiff’s amended complaint must be held erroneous, the judgment of dismissal therein reversed, and the cause remanded with directions to the trial court to overrule the demurrers, granting leave to the plaintiff to file an amended complaint, if so desired, and likewise, granting privilege to the defendants to file answers within such reasonable time as may be deemed just.
A petition by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 28, 1938.